-1-




HARDINGE INC.
AMENDED AND RESTATED
2011 INCENTIVE STOCK PLAN


NONQUALIFIED OPTION AGREEMENT


This NONQUALIFIED OPTION AGREEMENT (the “Agreement”) is dated as of July 31,
2017 (“Effective Date”), by and between HARDINGE INC., a New York corporation
(the “Company”) and Douglas J. Malone (the “Participant”).


W I T N E S S E T H:


WHEREAS, the Hardinge Inc. Amended and Restated 2011 Incentive Stock Plan (the
“Plan”) provides for the grant of Nonqualified Options in accordance with the
terms and conditions of the Plan;


WHEREAS, the Compensation Committee (“Committee”) of the Board of Directors of
the Company (the “Board”) has, pursuant to the terms of the Plan, determined
that the Participant should be granted a Nonqualified Option (the “Option”).


NOW, THEREFORE, the Company and the Participant agree as follows:


1.    Incorporation of Plan; Capitalized Terms. The terms and conditions of the
Plan are incorporated by reference herein. Capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to such terms in the
Plan.


2.    Grant of Stock Option. The Company hereby grants to the Participant this
Option to purchase the total number of shares of the common stock of Hardinge
Inc., par value $.01 per share set forth below (the “Shares”) at the exercise
price per share set forth below (the “Exercise Price”), subject to all of the
terms of this Agreement and the Plan. This Option shall be a Nonqualified Option
and is not intended to qualify as an “incentive stock option” within the meaning
of Section 422 of the Code. The Exercise Price is equal to or greater than the
fair market value of one share of the common stock of Hardinge Inc., par value
$.01 per share on the date of grant of the Option set forth below (“Date of
Grant”):


Number of Shares Subject to Option:
15,000 shares of Common Stock
Exercise Price Per Share:
$12.10
Date of Grant:
July 31, 2017
Expiration Date:
July 30, 2027
Type of Stock Option:
Nonqualified Option



3.    Vesting; Time of Exercise. Subject to the terms of this Agreement, the
Option shall become vested and exercisable in accordance with the following
terms:


a)          Vesting; Performance Milestones.  The Company and Participant
acknowledge and agree that the vesting of the Option shall be dependent on the
completion of certain milestones associated with the economic performance of the
Company over a three year period beginning with the Date of Grant, as shall be
mutually agreed upon by the Committee and the Participant from time to time
(collectively, “Performance Milestones”).  The Company and Participant
acknowledge and agree that the Performance Milestones shall consist of Company
goals associated with short-term economic performance metrics and long-term
economic performance metrics.


(b)    Except as otherwise provided by this Agreement and/or under the Plan,
this Option shall expire and shall be no longer be exercisable on the Expiration
Date.


4.    Method of Exercising Option. The Option may be exercised by providing
written notice to the Company signed by the Participant at the Company’s office
located at One Hardinge Drive, Elmira, New York 14902-1507, Attention: Chief
Executive Officer. The required notice shall state the number of Shares as to
which the Participant is electing to exercise the Option and the address to
which the Company shall deliver the certificate or certificates representing the
Shares acquired hereunder (to the extent such Shares shall be evidenced by one
or more certificates). The Participant may not exercise the Option with respect
to less than one hundred (100) Shares unless such lesser number of Shares
represents the balance of shares of Common Stock that remain subject to Option.
In the event that any person other than the Participant seeks to exercise the
Participant’s Option privileges, such person shall provide evidence satisfactory
to the Company and its counsel of such person’s right to exercise the
Participant’s Option privileges.


5.    Payment of Option Price. The option price shall be payable at the time the
Option is exercised in cash or, at the discretion of the Company, in whole or in
part in the form of shares of the Company’s Common Stock already owned by the
Participant (based on the fair market value of the Common Stock on the date the
Option is exercised). No Shares shall be issued until full payment therefor has
been made.


6.    Tax Obligations. The Company shall be entitled to withhold, or otherwise
collect from the Participant, the amount of any tax attributable to any amount
payable or Shares deliverable following the exercise of the Option after giving
the Participant notice as far in advance as practicable. The Participant may
elect, subject to approval by the Company, to have Shares withheld by the
Company in satisfaction of such taxes, or to deliver other shares of Common
Stock owned by the Participant in satisfaction of such taxes. To the extent the
Participant is subject to Section 16(b) of the Securities Exchange Act of 1934,
as amended, the Company may impose such other conditions on the Participant’s
election as it deems necessary.


7.    Nontransferability. Only the Participant may exercise the Option during
the Participant’s lifetime and, in the limited circumstances described in
Section 8 of this Agreement, by the Participant’s duly appointed legal
representative. Except as is contemplated in Section 8 of this Agreement, no
assignment or transfer of the Option, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise shall vest in
the assignee or transferee any interest or right herein whatsoever, but
immediately upon such assignment or transfer, the Option shall terminate and be
null and void and of no effect.


8.    Death of Participant. Upon the death of the Participant, Option privileges
shall apply only to the extent such Option was immediately exercisable at the
time of death of the Participant. To the extent the Option is exercisable upon
death of the Participant, the Option may be exercised by the Participant’s duly
appointed legal representative only as to that portion of the Option that was
immediately exercisable as of the date of Participant’s death and such portion
of the Option shall remain exercisable for a period of three (3) years following
the date of death of the Participant. The Committee, in its discretion, may
provide that any portion of the Option that is not exercisable as of the date of
death of the Participant may become exercisable in accordance with a schedule to
be determined by the Committee. Such privileges shall expire unless exercised by
the Participant’s duly appointed legal representative within such period of time
as determined by the Committee but in no event later than the date of expiration
of the Option.


9.    Retirement or Termination. Upon Retirement or termination of employment of
the Participant for reasons other than those described in Section 11 of this
Agreement, Option privileges shall apply only to that portion of the Option
immediately exercisable as of the date of such Retirement or termination. The
Committee, however, in its discretion, may provide on a case-by-case basis that
any portion of the Option that is not exercisable as of the date of such
Retirement or termination may become exercisable in accordance with a schedule
to be determined by the Committee. The portion of the Option exercisable upon
the Retirement of the Participant shall remain exercisable for three (3) years
after Retirement. The portion of the Option exercisable upon termination for
reasons other than Retirement or those described in Section 11 of this Agreement
shall remain exercisable for three (3) months after such termination.


10.    Change in Control. In accordance with Section 18 of the Plan, in the
event of a Change of Control, any portion of the Option which is not exercisable
and vested prior to the Change of Control shall become fully exercisable and
vested as of the date the Change in Control is determined to have occurred by
the Company.


11.    Forfeiture of Option. Unless the Company shall have determined otherwise,
the Participant shall forfeit all privileges with respect to that portion of the
Option not immediately exercisable upon the occurrence of any of the following
events:


(a)    the Participant is Terminated for Cause;


(b)    the Participant voluntarily terminates his employment other than by
Retirement after attainment of age 55;


(c)    the Participant engages in Competition with the Company or any Affiliate;
and


(d)    the Participant engages in any activity or conduct contrary to the best
interests of the Company or any Affiliate, as determined by the Company in its
sole discretion.


To the extent any portion of the Option is immediately exercisable upon the
occurrence of the preceding events, such portion of the Option shall remain
exercisable for seven days after the occurrence of such event unless the
Committee in its sole discretion shall provide the portion of the Option shall
remain exercisable for a longer period.


12.    No Rights as Shareholder. The Participant shall have no rights as a
shareholder with respect to any of the Shares subject to the Option until the
Shares have been issued to the Participant, whether as evidenced by one or more
certificates or by registry in book-entry form with the Company following the
exercise of the Option.


13.    Acknowledgments of Participant. The Participant acknowledges and agrees
that a copy of the Plan has been made available for his review by the Company
and represents and warrants that he is familiar with the terms and provisions
thereof and hereby accepts this Option subject to all the terms and provisions
thereof. The Participant acknowledges that, in accordance with the terms of
Section 5 of the Plan, the Committee shall:


(a)    administer and shall have full power to construe and interpret the Plan;


(b)    prescribe, amend and rescind rules and regulations relating to the Plan;
and


(c)    make all other determinations and take all other actions that the
Committee believes reasonable and proper, including the power to delegate
responsibility to others to assist the Committee in administering the Plan.


The determinations of the Committee shall be made in accordance with its
judgment as to the best interests of the Company and its stockholders and in
accordance with the purposes of the Plan. In the case of any dispute,
disagreement or matter of interpretation arising under this Agreement or the
Plan, as the case may be, the Committee shall render the final decision and/or
determination with respect to such dispute, disagreement or matter of
interpretation. The Committee’s decisions and/or determinations shall in all
cases be conclusive and final. To the extent this Agreement contemplates that
the taking of certain actions (or the refraining from taking of certain actions)
is subject to the discretion of the Company or otherwise requires the approval
of the Company or determinations as to certain matters are to be made by the
Company, the Participant acknowledges and agrees that the Committee shall be
empowered and authorized to act on behalf of the Company with respect to such
matters.


14.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to its
conflict of law principles.


15.    Interpretation. To the extent the phrase “portion of the Option” is used
in this Agreement, such phrase may relate to, as the context dictates: (a) a
portion of the Shares subject to the Option and/or (b) all of the Shares subject
to the Option.


[the remainder of this page is intentionally left blank]









IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement as of the
Effective Date.


COMPANY:


HARDINGE INC.






By: _______________________________
Charles P. Dougherty
President and Chief Executive Officer




PARTICIPANT:




_______________________________
Douglas J. Malone







